Citation Nr: 0111530	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-12 154	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

The propriety of an initial 10 percent rating for residuals 
of a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from August 1974 to February 
1976.  This appeal arises from an October 1999 RO rating 
decision, which determined that an August 1977 RO rating 
decision, which denied service connection for residuals of a 
head injury, to include a headache disorder, was clearly and 
unmistakably erroneous.  The October 1999 rating decision 
granted service connection and assigned a 10 percent rating 
for residuals of a head injury, effective February 19, 1976, 
the day after the veteran's separation from service.  

The Board of Veterans' Appeals (Board) notes that, the United 
States Court of Appeals for Veterans Claims (Court) has 
issued a decision recognizing a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected disability.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has 
held that the significance of this distinction is that, at 
the time of an initial rating, separate ratings could be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged ratings".  Fenderson, 
supra.  Since the veteran's notice of disagreement in this 
case expressed dissatisfaction with the initial rating 
decision granting service connection for residuals of a head 
injury, the veteran's claim must be considered pursuant to 
the holding of Fenderson.  Therefore, the issue on appeal has 
been characterized as shown on the title page.  


REMAND

In a written statement, dated in April 1999, the veteran 
submitted a claim of service connection for residuals of a 
head injury.  He indicated that, in November 1974, while in 
service, he was involved in an off-duty altercation in which 
he sustained an injury to his head.  The veteran stated that 
he initially received medical treatment at Symmes Hospital in 
Arlington, Massachusetts.  After service, from approximately 
1976 to 1978, he received medical treatment at the VA medical 
facility in Brockton, Massachusetts (Brockton VAMC).  He 
further indicated that he had more recently received medical 
treatment for his head injury from Robert W. Johansen, M.D., 
of Erie, Pennsylvania.  

Thereafter, records of private medical treatment of the 
veteran were added to the claims folder.  These records 
included a private medical report, dated in November 1974, 
reflecting medical treatment of the veteran for lacerations 
to his scalp and face, and a report of an x-ray study of the 
veteran's head, performed at Symmes Hospital in November 
1974.  Multiple reports of medical evaluations of the veteran 
by Dr. Johansen were associated with the claims folder, along 
with records of medical treatment of the veteran at the St. 
Vincent Health Center, in Erie, Pennsylvania, the Hamot 
Medical Center, in Erie, Pennsylvania, and Massachusetts 
General Hospital, in Boston, Massachusetts.  

In a notice of disagreement, received in December 1999, the 
veteran contended, in effect, that his service-connected 
residuals of a head injury have been more disabling since 
their onset than is reflected by the current 10 percent 
rating.  He stated that he has been in receipt of disability 
benefits for his head injury from the Social Security 
Administration (SSA) since 1985.  He further indicated that 
he has been a patient at the VA Medical Center in Erie, 
Pennsylvania (Erie VAMC), for many years, receiving medical 
treatment there for residuals of his head injury.  

The RO contacted the SSA regarding records of medical 
treatment of the veteran, and additional records were 
subsequently added to the claims folder.  Records of medical 
treatment of the veteran at Erie VAMC, including treatment 
for residuals of his head injury, were also associated with 
the claims folder.  However, the RO's request for records 
from Erie VAMC was limited to those records dating from after 
January 1998.  Given that the veteran has asserted that his 
service-connected disability has been more disabling since 
its onset than is reflected by the current rating, and given 
that he has indicated that he received medical treatment for 
the disability at issue at Erie VAMC for many years, the VA 
medical records to which the veteran has referred, along with 
non-VA medical records of his treatment for residuals of a 
head injury which have not been associated with the claims 
folder, should be obtained.  

In a form, dated in March 2000, and containing written 
instructions for a VA neurological examination of the 
veteran, it was indicated that the claims folder was not to 
be forwarded to the examining physician for review in 
connection with the examination.  On VA neurological 
examination in March 2000, the veteran denied sustaining a 
fractured skull, but he complained of significant problems 
with panic attacks and what were characterized as possibly 
complex partial seizures.  He indicated that time seems to 
slow for him, and he feels a sense of depersonalization.  He 
sits for days at a time, feeling confused and disoriented.  
The examining physician noted that the veteran has not had 
any additional signs of seizures other than his periods of 
confusion, and the examiner indicated that it was unclear 
whether the veteran's complaints suggested a panic disorder 
or a complex partial seizure disorder.  The examiner 
indicated that an additional medical workup of the veteran 
may have been performed but, this information had not been 
forwarded to the examiner.  The examining physician further 
speculated that the veteran may have been seen in Pittsburgh, 
he may have had other studies performed, and he may have had 
neuropsychologic testing in Connecticut, but it was unclear 
what medical treatment had been provided to him.  The 
examining physician's diagnostic impression was of possible 
complex partial seizures versus an anxiety disorder.  The 
examiner further noted that, without any evidence provided as 
to other studies which have been performed, reports of 
abnormalities, neuropsychological and neurosurgical 
evaluations it was very difficult to reach conclusions 
regarding the veteran's condition.  The examiner opined that 
the veteran likely has a panic disorder, but the examiner 
expressed an inability to conclude whether the veteran also 
has complex partial seizures based upon the information 
provided at the time of the examination.  

In an April 2000 addendum to the report of the 
March 2000 VA neurological examination of the 
veteran, the examining physician who examined the 
veteran in March 2000 noted that the veteran was 
complaining of a history of continuous headaches, 
dating back to his head injury.  The examiner 
stated that physical examination of the veteran 
revealed no abnormalities aside from those noted on 
the VA neurological examination of March 2000.  The 
examiner further indicated that the veteran's 
medical history was quite sparse, and the veteran 
himself had been unable to give useful information.  

The October 1999 rating decision indicates that the 
veteran's current 10 percent rating has been 
assigned under Diagnostic Codes 8045 and 9304 of 
VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Diagnostic Code 8045 governs disability 
associated with brain disease due to trauma, and 
Diagnostic Code 9304 governs disability associated 
with dementia due to head trauma.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2000) and 38 C.F.R. 
§ 4.130, Diagnostic Code 9304 (2000).  

Under Diagnostic Code 8045, purely neurological 
disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following 
trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated 
diagnostic code.  Purely subjective complaints such 
as headache, dizziness, insomnia, etc., recognized 
as symptomatic of brain trauma will be rated 10 
percent disabling and no more under Diagnostic Code 
9304.  The 10 percent rating will not be combined 
with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 
are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a; Diagnostic Code 8045 
(2000).  

In a statement of the case issued by the RO in 
April 2000, it appears that the denial of a rating 
in excess of 10 percent for the veteran's service-
connected residuals of a head injury was based upon 
a conclusion that the service-connected residuals 
of the veteran's head injury are comprised solely 
of his complaints of headaches.  However, the 
evidence of record indicates that he may have 
developed a seizure disorder due to head trauma, as 
reflected by the clinical impression of possible 
complex partial seizures versus anxiety disorder on 
the March 2000 VA neurological examination.  In 
June 1989, the Board denied service connection for 
an acquired psychiatric disorder, concluding, among 
other things, that the veteran had a personality 
disorder during service, but did not have a 
neurosis in service, and did not have a psychosis 
in the first post-service year.  The veteran has 
never had a diagnosis of organic brain syndrome due 
to trauma or of multi-infarct dementia associated 
with brain trauma.  Considering that the Board 
previously denied service connection for an 
acquired psychiatric disorder of functional 
etiology and the veteran has never had a diagnosis 
of a psychiatric disorder due to brain trauma, the 
Board will not further explore basing a rating for 
residuals of head injury on psychiatric impairment.  

However, the Board must explore the existence of a 
seizure disorder due to head injury.  If it is 
found that the veteran has a seizure disorder and a 
compensable rating is warranted for that seizure 
disorder, such a rating will be assigned in lieu of 
the 10 percent rating now in effect.  Ratings for 
minor seizures can be as high as 80 percent.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8911 (2000).  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist claimants in the development of their claims.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated him 
for residuals of a head injury since 
service.  After securing necessary 
releases, the RO should obtain all 
records which have not been previously 
added to the claims folder, to include 
records of treatment of the veteran for 
residuals of a head injury at the VA 
Medical Center in Brockton, Massachusetts 
from approximately 1976 to 1978, and 
treatment at the VA Medical Center in 
Erie, Pennsylvania, and associate the 
identified records with the claims 
folder.  

2.  After the above referenced 
development is completed, the RO should 
schedule the veteran for a VA 
neurological examination to determine the 
nature, extent, and severity of the 
residuals of his head injury.  All 
clinical findings must be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examiner should 
determine whether the veteran has a 
seizure disorder resulting from his head 
injury.  If a seizure disorder is 
diagnosed, the examiner should comment on 
the number of major and/or minor seizures 
and the time intervals between them.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  Insofar 
as this appeal arises from the veteran's 
dissatisfaction with the rating assigned 
at the time of the original grant of 
service connection for residuals of a head 
injury, consideration must be given to the 
assignment of "staged ratings", pursuant 
to the Court's guidance in Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
claim is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to procure 
clarifying data and to comply with recently enacted 
legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


